211 F.3d 399 (7th Cir. 2000)
Steven J. Holman and Karen L. Holman,    Plaintiffs-Appellants,v.State of Indiana and Indiana Department  of Transportation,    Defendant-Appellee.
No. 99-1355
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 4, 1999
Decided May 1, 2000

Appeal from the United States District Court   for the Northern District of Indiana, Fort Wayne Division.  No. 97 C 178--William C. Lee, Chief Judge.
Before Manion, Kanne, and Evans, Circuit Judges.
Manion, Circuit Judge.


1
In their Title VII suit  filed in federal court, Steven and Karen Holman  alleged that their supervisor at the Indiana  Department of Transportation had sexually  harassed each of them individually and on  separate occasions, and because they had rejected  his sexual solicitations the supervisor  retaliated against each of them with certain  deprivations. The district court held that the  Holmans' complaint of an "equal opportunity  harasser" failed to state a claim of sex  discrimination under Title VII. See Holman v.  State of Indiana, 24 F. Supp. 2d 909, 915 (N.D.  Ind. 1998) (denying plaintiffs' motion for  reconsideration). Because the complaint  specifically and unequivocally claimed that the  same supervisor had been sexually harassing the  male and female plaintiffs by soliciting sex from  each on separate occasions and then had  retaliated against each, we affirm the district  court.

I.  Background

2
Steven and Karen Holman are married and both  work in the maintenance department at the Indiana  Department of Transportation (IDOT). On May 21,  1997, they filed this action against the State of  Indiana and the IDOT under Title VII of the Civil  Rights Act of 1964 (as amended), 42 U.S.C. sec.  2000e et seq., and the Equal Pay Act (EPA), 29  U.S.C. sec. 206(d).1 In paragraph 4(b) of the  complaint, Karen alleged that "[s]ince December  of 1995," her male shop foreman, Gale Uhrich,  "began sexually harassing [her] by touching her  body, standing too closely to [her], asking her  to go to bed with him and making sexist comments  and otherwise making [her] work in a sexually  hostile work environment." Holman, 24 F. Supp. 2d  at 911. In paragraphs 4(c) and 4(d), she also  alleged that when she rebuffed and protested  Uhrich's "sexual propositions," he retaliated  against her, and that she "has been denied equal  pay for equal work." Id. In paragraph 6(b) of the  complaint, Steven similarly alleged that "since  August of 1995" Uhrich, who was also his foreman,  "had sexually harassed [him] by grabbing his head  while asking for sexual favors which requests  were refused." Id. And in paragraph 6(c), Steven,  too, alleged that Uhrich retaliated against him  both for "refusing to 'give-in' to [Uhrich's]  request for sexual favors" and "as a result of  his affiliation with his wife, Karen L. Holman,  who filed [internal] sexual harassment charges  against Uhrich." Id. In paragraphs 5 and 7, both  Karen and Steven sought compensatory damages  under Title VII for the lost income, mental  anguish, and stress they had suffered as a result  of Uhrich's "sexual harassment and retaliation."  (Karen also sought damages under the EPA for  being paid "less money than similarly situated  males." Complaint, para.5.)


3
The IDOT moved to dismiss the Holmans' Title VII  sexual harassment claims under Fed. R. Civ. P.  12(b)(6). On September 8, 1997, the district  court granted the motion, holding that "because  both plaintiffs were alleging sexual harassment  by the same supervisor, they both, as a matter of  law, could not prove that the harassment occurred  'because of sex.'" Holman, 24 F. Supp. 2d at 910.  The Holmans moved the district court to  reconsider its order in light of Oncale v.  Sundowner Offshore Services, Inc., 523 U.S. 75  (1998). See Holman, 24 F. Supp. 2d at 910. The  court denied the "motion for reconsideration with  respect to the argument that Oncale altered [its]  prior ruling," but it took its prior order under  advisement and ordered supplemental briefing so  the parties could address cases "which contained  language" that supported the Holmans' argumentthat they both "could maintain a cause of action  for sexual harassment." Id. After thoroughly  surveying the applicable law, the district court  denied the Holmans' motion for reconsideration  and reinstated its order dismissing their sexual  harassment claims. Id. at 916. Because the  Holmans' retaliation and equal pay claims  remained, the court certified its dismissal of  their harassment claims pursuant to Fed. R. Civ.  P. 54(b). See Granack v. Continental Cas. Co.,  977 F.2d 1143, 1144-45 (7th Cir. 1992).2 The  Holmans appeal the dismissal of this claim, and  we have jurisdiction over it under 28 U.S.C. sec.  1291 as a final decision. See King v. Gibbs, 876 F.2d 1275, 1277 (7th Cir. 1989). The Equal  Employment Opportunity Commission (EEOC) appears  as amicus curiae in support of the Holmans.

II.  Discussion

4
We review de novo a dismissal of a claim under  Rule 12(b)(6), accepting as true all facts  alleged in the complaint and drawing all  reasonable inferences from them in the  plaintiff's favor. Ledford v. Sullivan, 105 F.3d 354, 356 (7th Cir. 1997). "We will affirm the  dismissal of a complaint if 'it is clear that no  relief could be granted under any set of facts  that could be proved consistent with the allegations.'"  Id. (quoting Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).


5
A. Title VII's Requirement of  Discrimination and the "Equal Opportunity  Harasser"


6
Title VII of the Civil Rights Act of 1964, as  amended, prohibits discrimination on the basis of  sex: "It shall be an unlawful employment practice  for an employer to fail or refuse to hire or to  discharge any individual or to otherwise  discriminate against any individual with respect  to his compensation, terms, conditions, or  privileges of employment, because of such  individual's . . . sex." 42 U.S.C. sec. 2000e-  2(a)(1). The purpose of this provision is to  prevent "'disparate treatment of men and women in  employment,'" regardless of its form. Oncale, 523 U.S. at 78 (quoting Meritor Savings Bank, FSB v.  Vinson, 477 U.S. 57, 64 (1986)). Whenever,  therefore, "'the workplace is permeated with  discriminatory intimidation, ridicule, and insult  that is sufficiently severe or pervasive to alter  the conditions of the victim's employment and  create an abusive working environment, Title VII  is violated.'" Id. (emphasis added) (quoting  Harris v. Forklift Systems, Inc., 510 U.S. 17, 21  (1993)).


7
In Oncale, the Supreme Court reiterated that  "Title VII's prohibition of discrimination  'because of . . . sex' protects men as well as  women," id., and it held that this prohibition  applies to the same-sex harasser, whether or not  that harasser is motivated by sexual desire. See  id. at 79-80 ("If our precedents leave any doubt  on the question, we hold today that nothing in  Title VII necessarily bars a claim of  discrimination 'because of . . . sex' merely  because the plaintiff and the defendant . . . are  of the same sex."). In doing so, it underscored  that the touchstone of Title VII is, of course,  discrimination or disparate treatment. Oncale--  although a unanimous decision, only a few pages  long--said so no less than four times, id. at 79-  81 and more than once with emphasis. See id. at  80 ("Title VII does not prohibit all verbal or  physical harassment in the workplace; it is  directed only at 'discrimina[tion] . . . because  of . . . sex.'") (emphasis added). Indeed,  Justice Thomas specifically (and pointedly, quite  briefly) concurred to highlight that premise: "I  concur because the Court stresses that in every  sexual harassment case, the plaintiff must plead  and ultimately prove Title VII's statutory  requirement that there be discrimination 'because  of . . . sex.'" Id. at 82.


8
The Court explicated what it meant by  "discrimination" in sexual harassment cases; it  is to be determined on a gender-comparative  basis: "The critical issue, Title VII's text  indicates, is whether members of one sex are  exposed to disadvantageous terms or conditions of  employment to which members of the other sex are  not exposed." Id. at 80 (emphasis added) (quoting  Harris, 510 U.S. at 25 (Ginsburg, J.,  concurring)). This inquiry applies to both same-  and opposite-sex harassment. Id. at 80-81 ("A  same-sex harassment plaintiff may also, of  course, offer direct comparative evidence about  how the alleged harasser treated members of both  sexes . . . ."). "Whatever evidentiary route the  plaintiff chooses to follow, he or she must  always prove that the conduct at issue . . .  actually constituted 'discrimina[tion] . . .  because of . . . sex.'" Id. at 81 (emphasis in  original). Thus a violation of Title VII only  occurs because of sex discrimination.


9
Both before and after Oncale, we have noted that  because Title VII is premised on eliminating  discrimination, inappropriate conduct that is  inflicted on both sexes, or is inflicted  regardless of sex, is outside the statute's  ambit. Title VII does not cover the "equal  opportunity" or "bisexual" harasser, then,  because such a person is not discriminating on  the basis of sex. He is not treating one sex  better (or worse) than the other; he is treating  both sexes the same (albeit badly). See Pasqua v.  Metropolitan Life Ins. Co., 101 F.3d 514, 517  (7th Cir. 1996) ("Harassment that is inflicted  without regard to gender, that is, where males  and females in the same setting do not receive  disparate treatment, is not actionable because  the harassment is not based on sex."); Shepherd  v. Slater Steels Corp., 168 F.3d 998, 1011 (7th  Cir. 1999) ("Although we readily acknowledge that  the factfinder could infer from such evidence  that Jemison's harassment was bisexual and  therefore beyond the reach of Title VII . . .  ."); see also Henson v. City of Dundee, 682 F.2d 897, 904 (11th Cir. 1982) ("There may be cases in  which a supervisor makes sexual overtures to  workers of both sexes or where the conduct  complained of is equally offensive to male and  female workers. In such cases, sexual harassment  would not be based on sex because men and women  are accorded like treatment . . . . [and] the  plaintiff would have no remedy under Title  VII."). As a result, the unfortunate objects of  such harassment may be limited to state law for a  remedy. See Johnson v. Hondo, Inc., 125 F.3d 408,  410 (7th Cir. 1997) (besides Title VII sexual  harassment claim, plaintiff alleged five state  law causes of action, including assault, battery,  and intentional infliction of emotional  distress); Henson, 682 F.2d at 904.


10
The Holmans do not really address Oncale's  emphasis on the statutory requirement of  discrimination. And amicus EEOC candidly admits  that under Pasqua and Shepherd, this circuit does  not recognize Title VII sexual harassment claims  in the case of the "equal opportunity" harasser.  Instead, both say that exempting the "equal  opportunity" harasser from Title VII would be an  anomalous result and bad policy (it would, they  argue, encourage harassers to manufacture a  second harassment of a different sex so they  could insulate themselves from Title VII  liability). They cite pre-Oncale decisions,  including one vacated by the Supreme Court, Doe  by Doe v. City of Belleville, Ill., 119 F.3d 563  (7th Cir. 1997), vacated and remanded in light of  Oncale, 523 U.S. 1001 (1998). Those cases recite  or suggest the same policy complaint. See  McDonnell v. Cisneros, 84 F.3d 256, 260 (7th Cir.  1996) ("It would be exceedingly perverse if a  male worker could buy his supervisors and his  company immunity from Title VII liability by  taking care to harass sexually an occasional male  worker, though his preferred targets were  female.").


11
We do not think, however, that it is anomalous  for a Title VII remedy to be precluded when both  sexes are treated badly. Title VII is predicated  on discrimination. Given this premise, requiring  disparate treatment is consistent with the  statute's purpose of preventing such treatment.  Oncale, 523 U.S. at 78 (congressional intent is  to prevent "disparate treatment of men and women  in employment."). It is likewise consistent with  the statute's plain language. See 42 U.S.C. sec.  2000e-2(a)(1) ("It shall be an unlawful  employment practice . . . to otherwise  discriminate . . . ."). If anything, it would be  anomalous not to require proof of disparate  treatment for claims of sex discrimination (of  which sexual harassment is a subset), yet that is  essentially what the Holmans urge. To do so would  change Title VII into a code of workplace  civility, and the Supreme Court has already  rejected such an interpretation of Title VII. In  Oncale, the Court in fact explained that one way  to ensure that Title VII does not mutate from a  prohibition on sexual discrimination to a general  prohibition on harassment is to be faithful to  the statute's plain language, and by that it  meant requiring a demonstration that there be  different treatment of the sexes.     But that risk . . . is adequately met by careful  attention to the requirements of the statute.  Title VII does not prohibit all verbal or  physical harassment in the workplace; it is  directed only at "discriminat[ion] . . . because  of . . . sex." . . . "The critical issue, Title  VII's text indicates, is whether members of one  sex are exposed to disadvantageous terms or  conditions of employment to which members of the  other sex are not exposed."


12
523 U.S. at 80 (emphasis in original) (quoting  Harris, supra).3


13
Furthermore, the Holmans' theory that sexual  harassers will attempt to insulate themselves and  their employers from liability by purposely  harassing members of both sexes in order to  disguise their real intent seems unrealistic. It  is hard to imagine that would-be harassers will  know the intricacies of sexual harassment law and  will manufacture additional harassments to  attempt to avoid Title VII liability,  particularly when doing so will increase their  risk of being fired, sued under state law, and  ostracized. Surely attorneys will not advise  their employer-clients to instruct their  employees to harass still more people--to commit,  in most cases, state law torts--which could  subject their clients to lawsuits and themselves  to claims of malpractice and charges of  professional misconduct. Moreover, if attorneys  were actually to dispense such incredible advice,  and their clients were to follow it, the clients  would still be subject to Title VII liability. In  such cases the harasser is not a bona-fide "equal  opportunity" harasser; he is manufacturing  another harassment to avoid Title VII  liabilit.4


14
These extreme hypotheticals aside, the Holmans  and the EEOC still express public policy concerns  that "authentic" bisexual or equal-opportunity  harassers are not covered by Title VII. But it is  for Congress to decide whether to address bad  workplace behavior that cannot be labeled  discriminatory. It is not the province of federal  courts to expand the language of a statute that  is clearly limited. Title VII covers only sex  discrimination.

B.  The Holmans' Sexual Harassment Claims

15
The district court dismissed the Holmans' sexual  harassment claims, concluding that the Holmans  could not claim discrimination because they had  alleged that their supervisor had been sexually  harassing both of them by soliciting sex from  each of them. Thus, applying Oncale, the district  court reasoned that "neither was subjected to  disadvantageous terms or conditions of employment  to which members of the other sex were not  exposed." Holman, 24 F. Supp. 2d at 915. We agree.    The Holmans seem to assert that even if Title  VII does not cover the "equal opportunity"  harasser, the district court erred in dismissing  their sexual harassment claims because it is  possible, under some set of facts, for at least  one of them to maintain a claim for sexual  harassment. They do not explain, however, how one  of them could do so under the present allegations  that Uhrich had been sexually harassing both of  them by sexually propositioning each of them, and  thus was not discriminating against either of  them. We accept the complaint at its face value  and will not speculate over how it could have  some other meaning. See Liu v. T&H Machine, Inc.,  191 F.3d 790, 795 (7th Cir. 1999) ("we are not  obligated to guess at a party's meaning, however,  and arguments insufficiently developed on appeal  are waived.").5


16
The Holmans contend that under Rule 12(b)(6),  their sexual harassment claims cannot be  dismissed unless it is impossible to establish a  claim under any set of facts. But the Holmans  only have it half right. While their claims may  not be dismissed under Rule 12(b)(6) unless they  cannot prove a claim under any set of facts,  those facts must be consistent with the  allegations of the complaint. Hishon, 467 U.S. at  73. Thus, while the Holmans can allege  (hypothesize) new facts on appeal, such facts are  irrelevant if not consistent with the complaint.  Stevens v. Umsted, 131 F.3d 697, 705 (7th Cir.  1997) ("This court has held that when reviewing  Rule 12(b)(6) motions, we will consider new  factual allegations raised for the first time on  appeal provided they are consistent with the  complaint."). Accord American Inter-Fidelity  Exchange v. American Re-Insurance Co., 17 F.3d 1018, 1022 (7th Cir. 1994); Dawson v. General  Motors Corp., 977 F.2d 369, 372 (7th Cir. 1992).  Because the complaint clearly pleaded that Uhrich  had been separately sexually harassing both Karen  and Steven by propositioning them, it is  inconsistent (and thus improper) for the Holmans  now essentially to propose that he did not.6


17
Similarly, every new scenario amicus EEOC  proposes contradicts the Holmans' allegations and  assumes that Uhrich did not really sexually  harass either Steven or Karen. For example, the  EEOC argues that the facts could show that Uhrich  harassed Karen out of spite because he was  jealous of her relationship with her husband  (with whom Uhrich really wanted to have sexual  relations) and thus was not really an "equal  opportunity" harasser. But speculating that  Uhrich propositioned and accosted Karen Holman  because she was married or loyal to her husband,  is inconsistent with the complaint, which alleges  that Uhrich "sexually harassed" her "in violation  of Title VII," which, by definition, simply means  that he harassed her because she was a woman. See  42 U.S.C. sec. 2000e-2(a)(1); see also Sweeney v.  West, 149 F.3d 550, 555 (7th Cir. 1998); Scusa v.  Nestle U.S.A. Co., Inc., 181 F.3d 958, 965 (8th  Cir. 1999). The EEOC cannot essentially "amend  the complaint on appeal to state a new claim . .  . ." American Inter-Fidelity Exchange, 17 F.3d at  1022; see also Dawson, 977 F.2d at 372-373 ("Of  course, a plaintiff may not argue on appeal that  a contract consisted of Y when the complaint  alleged that the contract consisted of X.").7     Additional discovery, then, would not save the  Holmans' sexual harassment claims. Their problem  is that the allegations in their complaint are  very precise; the complaint simply and clearly  says that their supervisor was sexually harassing  each of them by asking for sexual favors. As a  matter of law, then, neither of them has a claim  for discrimination under Title VII. Northern  Trust Co. v. Peters, 69 F.3d 123, 129 (7th Cir.  1995) ("More is not necessarily better under the  Federal Rules; a party 'can plead himself out of  court by . . . alleging facts which . . .  demonstrate that he has no legal claim.'")  (quoting Trevino v. Union Pacific R.R. Co., 916 F.2d 1230, 1234 (7th Cir. 1990)).


18
Recognizing the difficulty in which their  complaint has placed them, the Holmans hopefully  contend that they have pleaded in the  alternative--that they really have alleged that  Uhrich harassed either Karen or Steven, but not  both of them. See Fed. R. Civ. P. 8(e)(2). It  should be noted that this argument is at odds  with what they told us earlier in oral  argument8 and in their briefs.9 Moreover, the  Holmans did not make this argument in their  initial appellate brief (in fact, they did not  make it until rebuttal at oral argument) and thus  it is waived. See Lear, 207 F.3d at 888. But assuming this argument were properly  presented, it is not possible, even by generously  reading the complaint, to construe it as pleading  the Holmans' sexual harassment claims in the  alternative. Schott Motorcycle Supply, Inc. v.  American Honda Motor Co., Inc., 976 F.2d 58, 62  (1st Cir. 1992) (Rule 8(e)(2) allows alternative  and hypothetical pleading. "Plaintiff's  assertion, however, . . . was not made in the  context of an alternative or hypothetical  pleading."). While the Holmans need not use  particular words to plead in the alternative,  they must use a formulation from which it can be  reasonably inferred that this is what they were  doing. See id. (citing 5 Wright & Miller, Federal  Practice and Procedure sec. 1282 at 525 (2d ed.  1990) (generally an alternative claim is drafted  in the form of "either-or" and a hypothetical  claim is in the form of "if-then")). The "liberal  construction accorded a pleading under Rule 8(f)  does not require the courts to fabricate a claim  that a plaintiff has not spelled out in his  pleadings." 5 Wright & Miller, Federal Practice  and Procedure, sec. 1286 at 558 (2d ed. 1990),  quoted in Schott, 976 F.2d at 62. And while we  must draw reasonable inferences in the Holmans'  favor, we should not draw inferences that while  theoretically plausible are inconsistent with the  pleadings. Ledford, 105 F.3d at 356. Here, the  Holmans did not attempt to plead in the  alternative; they clearly pleaded in tandem. Both  claimed, without equivocation, that Uhrich  sexually harassed (and then retaliated against)  each of them, and we cannot change that alleged  fact. City Nat'l Bank of Fla. v. Checker, Simon &  Rosner, 32 F.3d 277, 281 (7th Cir. 1994).

III.  Conclusion

19
For the foregoing reasons, the order of the  district court dismissing the plaintiffs' sexual  harassment claims is    AFFIRMED.



Notes:


1
 Although not raised by the parties, we assume the  IDOT, and not the State of Indiana generally, has  "actual hiring and firing responsibility" as to  the Holmans and is thus their "employer" for  purposes of Title VII. Hearne v. Board of Educ.  of City of Chicago, 185 F.3d 770, 777 (7th Cir.  1999) ("Title VII actions must be brought against  the 'employer.' In suits against state entities,  that term is understood to mean the particular  agency or part of the state apparatus that has  actual hiring and firing responsibility."). As a  result, the Holmans cannot maintain Title VII  claims against the State of Indiana. Id. (holding  that because "[n]either the Governor's office,  the State of Illinois as a whole, nor the IELRB  is the 'employer' for Title VII purposes . . .  the case against these defendants [is at an  end].").


2
 The Eleventh Amendment does not bar the Holmans'  Title VII claims. See Fitzpatrick v. Bitzer, 427 U.S. 445, 448-449, 456 (1976); Velasquez v.  Frapwell, 160 F.3d 389, 395 (7th Cir. 1998),  vacated in part on other grounds, 165 F.3d 593,  594 (7th Cir. 1999). Although not before us, we  note that the viability of Karen Holman's EPA  claim, however, is now questionable in light of  Kimel v. Florida Bd. of Regents, 120 S. Ct. 631,  639, 650 (2000) (holding that the ADEA did not  validly abrogate states' Eleventh Amendment  immunity). See Varner v. Illinois State Univ.,  150 F.3d 706, 717 (7th Cir. 1998) (holding that  EPA abrogated Eleventh Amendment immunity),  vacated and remanded in light of Kimel, 120 S.  Ct. 928 (2000).


3
 The other "requirement that prevents Title VII  from expanding into a general civility code" is  interpreting the statute not to "reach genuine  but innocuous differences in the ways men and  women routinely interact . . . [I]t forbids only  behavior so objectively offensive as to alter the  'conditions' of the victim's employment." Id. at  81.


4
 In this case, as we shall see, the Holmans are  precluded from making such an argument because  they have alleged that Gale Uhrich sexually  harassed each of them.


5
 The closest the Holmans come is asserting in  their reply brief that had they "been permitted  to do discovery, it may be unearthed that one  Appellant may have been the victim of sexual  harassment while the other is a victim of  retaliation." This argument was not properly  presented. United States v. Turner, 203 F.3d 1010, 1019 (7th Cir. 2000) (arguments not raised  until reply brief are waived). But assuming it  were, the Holmans would be hypothesizing about  facts that are inconsistent with the complaint  (discussed infra): the Holmans specifically  pleaded that their supervisor sexually harassed  both of them and retaliated against both of them.  Similarly, they assert at oral argument for the  first time that the evidence could show that the  harassment of Mr. Holman was not sufficiently  severe or pervasive. Lear v. Cowan, No. 99-2564,  2000 WL 291376, at *2 (7th Cir. March 21, 2000)  (arguments raised for the first time at oral  argument are waived). But this, too, is  inconsistent with the complaint: by pleading that  he was sexually harassed in violation of Title  VII, Steven is alleging, by definition, that the  harassment was severe or pervasive. It is also  inconsistent with what the Holmans told us at  oral argument: "Now we are arguing today that  both of them, at least at this stage, suffered  the type of harassment which is actionable and  pervasive . . . ."


6
 This case is thus different from Shepherd, where  the plaintiff did not plead that the supervisor  had been sexually harassing both a man and a  woman. 168 F.3d at 1011 (question as to whether  the plaintiff had a viable Title VII sexual  harassment claim was raised by evidence that the  coworker may have harassed both men and women).


7
 The EEOC also argues that the Holmans' sexual  harassment claims should not be dismissed because  the evidence could show that Uhrich sexually  harassed them in ways unique to their sex  (evidently, meaning in terms of their different  body parts). Given the (obvious) differences in  male and female anatomy, that Uhrich would do so  hardly seems remarkable. More to the point, under  this theory either Uhrich sexually harassed both  the Holmans (as they alleged), in which case he  would not be discriminating against either of  them (and we would be back to where we started),  or he did not sexually harass one of them, which  would be a scenario inconsistent with the  complaint.


8
 "Mr. and Mrs. Holman worked for the State of  Indiana. They were sexually harassed by the same  supervisor. They filed a complaint in court by  which each of them alleged sexual harassment by  the same supervisor."


9
 "At this stage, Plaintiffs have alleged in their  complaint that Mr. Uhrich's intended targets were  both Steven and Karen Holman." Initial Brief at  14 (emphasis added); see also id. (emphasis in  original) ("Both Steven and Karen Holman should  be able to pursue their respective harassment  claims because they were both harassed 'because  of' their gender.").



20
EVANS, Circuit Judge, concurring.  As Judge  Manion correctly points out, our cases indicate  that the equal opportunity harasser may often not  be discriminating against either sex and, as we  know, discrimination is the essence of Title VII.  We also have indicated that it might be possible  for a plaintiff to show an exception: that the  equal opportunity harasser engaged in such sex  specific and derogatory behavior as to reveal an  "antipathy to persons of the plaintiff's gender,"  thus allowing for the possibility that a  plaintiff could prove that an equal opportunity  harasser was not harassing so equally after all  and was, in fact, discriminating against one sex  or the other. See Shepherd v. Slater Steels  Corp., 168 F.3d 998, 1008 (7th Cir. 1999). I  write separately only to note that the  recognition of that possibility eliminates what  otherwise seems to be a troubling clash with  Oncale v. Sundowner Offshore Services, Inc., 118 S. Ct. 998 (1998). The workplace in Oncale had  eight employees, all male. Nevertheless, the  court concluded that it would be possible to find  harassment-- that it would be possible,  therefore, to find discrimination. If  "discrimination" is possible in a single-sex  workplace, it might also be possible in some  circumstances in which we find an equal  opportunity harasser. Because this case comes to  us on a complaint full of facts which reveal  Uhrich to be a true equal opportunity harasser, I  join the opinion.